1
2
3
4
5
6
7                            IN THE UNITED STATES DISTRICT COURT
8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
9    UNITED STATES OF AMERICA,                   )         1:18-cr-00052-DAD
                                                 )
10                         Plaintiff,            )         ORDER OF RELEASE
                                                 )         FOR LINDA LEANNE MURRAY
11                         vs.                   )
                                                 )
12   LINDA LEANNE MURRAY,                        )
                                                 )
13                         Defendant.            )
                                                 )
14
15          IT IS HEREBY ORDERED that defendant Linda Leanne Murray shall be released from
16   the Fresno County Jail to a representative from the Rescue the Children Program, on Tuesday,
17   October 16, 2018, at 8:00 a.m. for transportation to the Rescue the Children program in Fresno,
18   California.
19
20   IT IS SO ORDERED.
21
        Dated:     October 15, 2018
22                                                     UNITED STATES DISTRICT JUDGE

23
24
25
26
27
28

                                                     -1-
